Citation Nr: 1613443	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 50 percent prior to November 6, 2012, and 70 percent as of November 6, 2012.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.
 
3.  Entitlement to a rating in excess of 20 percent for right upper extremity peripheral neuropathy.
 
4.  Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy.
 
5.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.
 
6.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to a compensable rating for erectile dysfunction. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972. 

These matters come before the Board of Veterans' Appeals  (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These matters were remanded by the Board for additional development in October 2012 and in June 2015.  

A February 2013 rating decision granted a higher 70 percent rating for PTSD, effective November 6, 2012.   However, as that award did not represent a total grant of benefits sought on appeal, the claim for higher ratings for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Also the February 2013 rating decision assigned a separate 0 percent rating for bilateral cataracts, secondary to service connected diabetes mellitus, effective November 13, 2012.  As the Veteran has not disagreed with the separate grant of service connection, the issue of a higher initial rating for bilateral cataracts is not on appeal.  In a November 2013 rating decision, the rating for erectile dysfunction, previously part of the service connected diabetes mellitus, was addressed as a separate disability and a 0 percent rating was continued.  


FINDINGS OF FACT

1.  Diabetes mellitus does not require a regulation of activities.

2.  The Veteran has urinary frequency associated with diabetes mellitus that is manifested by awakening to void five or more times per night. 

3.  The Veteran's service-connected erectile dysfunction is not shown to include deformity of the penis with loss of erectile power. 

4.  Peripheral neuropathy of the right upper and left upper extremities has not resulted in moderate incomplete paralysis.

5.  Peripheral neuropathy of the right lower and left lower extremities has not resulted in moderate incomplete paralysis.

6.  Prior to November 6, 2012, PTSD was manifested by symptoms that were not productive of a total occupational and social impairment but were more nearly approximated by occupational and social impairment with deficiencies in most areas such as family relations due to impaired impulse control such as unprovoked irritability with periods of violence.

7.  As of November 6, 2012, the Veteran's PTSD symptoms were manifested by symptoms that more nearly approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2015). 

2.  The criteria for a separate 40 percent rating for urinary frequency secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 3.159, 4.7, 4.115a  (2015).

3.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.115b, Diagnostic Code 7522 (2015). 

4.  The criteria for a rating in excess of 20 percent for peripheral neuropathy, right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8599-8513 (2015). 

5.  The criteria for a rating in excess of 20 percent for peripheral neuropathy, left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8599-8513 (2015). 

6.  The criteria for a rating in excess of 10 percent for peripheral neuropathy, right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8599-8520 (2015). 

7.  The criteria for a rating in excess of 10 percent for peripheral neuropathy, left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8599-8520 (2015). 

8.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but not higher, for PTSD, were met prior to November 6, 2012.  38U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2015). 

9.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 100 percent rating for PTSD have been met, effective November 6, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2008, January 2009, April 2009, and June 2015.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In reaching the decisions set forth below, the Board has considered the Veteran's and spouse's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Diabetes Mellitus

The Veteran's diabetes mellitus is currently rated as 20 percent under 38 C.F.R. § 4.118, Diagnostic Code 7913 (2015).  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned where the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned when the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

As the Veteran currently receives separate ratings for diabetic complications of bilateral cataracts and peripheral neuropathy of the bilateral upper and bilateral lower extremities, the symptoms related to those disabilities cannot be considered in evaluating the level of disability due to diabetes mellitus.  38 C.F.R. § 4.14 (2015) (rating the same manifestation under different diagnoses is to be avoided).

A July 2008 VA diabetes mellitus examination report shows that the Veteran stated he was not currently working, secondary to PTSD.  The Veteran denied any ophthalmologic, cardiac or renal complications.  He took Glipizide and metformin and insulin for diabetes mellitus.  He had no hospitalizations related to hypoglycemia or ketoacidosis.  He had hypoglycemic episodes four to five times a week requiring sugar or a snack.  He had nocturia five times and urinary frequency during the day.  He had occasional constipation for which he took no medications.  He saw his healthcare provider every six months for diabetes.  He monitored his diet.  The examiner commented that it was not clear to her why the Veteran could not perform a sedentary job, one which would not require a long period of standing or the use of small hand tools.  

A November 2012 VA diabetes mellitus examination report shows that the Veteran's diabetes was managed by restricted diet, prescribed oral hypoglycemic agent, and prescribed insulin.  It was noted that the diabetes was uncontrolled based on recent labwork.  The examiner indicated that the Veteran did not require regulation of activities as part of the medical management of diabetes.  The Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  He had not required hospitalization in the last 12 months for episodes of either ketoacidosis or hypoglycemia.  He had not had progressive unintentional weight loss attributable to diabetes.  He had progressive loss of strength attributable to diabetes.  Recognized complications of diabetes were indicated as diabetic peripheral neuropathy, diabetic retinopathy, and erectile dysfunction.   

A November 2012 VA genitourinary examination report shows that the Veteran had voiding dysfunction and that the etiology was due to diabetes mellitus.  The voiding dysfunction caused urine leakage, but did not require the wearing of absorbent material.  It also caused increased urinary frequency to include daytime voiding interval between one and two hours and nighttime awakening to void five or more times.  The voiding dysfunction caused signs or symptoms of obstructed voiding, noted as slow to weak stream, not markedly slow or weak, and decreased force of stream, not markedly decreased. 

A November 2012 VA eye condition examination report shows that the Veteran was diagnosed with cataract (preoperative) and pinguecula, in both eyes.  The examiner opined that the Veteran did not have any diabetic retinopathy or visual field changes due to diabetes.   

The Board finds that a rating higher than 20 percent for diabetes is not warranted. The difference between the 20 and 40 percent ratings under Diagnostic Code 7913 is whether the condition necessitates regulation of activities, defined as the avoidance of strenuous occupational or recreational activities.  Although the record shows the Veteran requires insulin and a restricted diet for the treatment of diabetes, regulation of activities is not shown as prescribed or part of that treatment regimen.  Further, the Veteran's inability to exercise does not equate to a regulation of activities as contemplated by the rating schedule.  

Because the Veteran's diabetes does not require a regulation of activities, a higher 40 percent rating for diabetes is not warranted.  Tatum v. Shinseki, 23 Vet. App. 152 (2009) (rating diabetes under Diagnostic Code 7913 includes successive rating criteria, where each higher rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran could only be rated at the level that did not require the missing component).  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for diabetes and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nevertheless, the Board finds that the evidence supports entitlement to a separate compensable rating for voiding dysfunction, specifically urinary frequency.  A November 2012 VA examiner found that the Veteran had voiding dysfunction and that the etiology was due to diabetes mellitus.  The voiding dysfunction caused increased urinary frequency to include daytime voiding interval between one and two hours and nighttime awakening to void five or more times.  Urinary frequency resulting in awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a (2015).  However, the evidence does not show that the urinary issue requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Therefore, the preponderance of the evidence is against the assignment of a rating greater than 40 percent.  Thus, the Board finds that a separate 40 percent rating, but not higher, is warranted for urinary frequency secondary to diabetes mellitus.

Erectile Dysfunction

The RO has rated the Veteran's service-connected erectile dysfunction under Diagnostic Code 7522.  38 C.F.R. § 4.115b (2015).  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2015).  In every instance where the Rating Schedule does not provide a compensable percentage rating for a Diagnostic Code, a 0 percent rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21 (2015). 

An April 2009 VA genitourinary examination report shows that on physical examination there were no masses and no deformities. The Veteran was diagnosed with erectile dysfunction more likely than not secondary to diabetes.  

A November 2012 VA genitourinary examination report shows that the Veteran had erectile dysfunction attributable to his diabetes mellitus.  On examination, his penis was normal with no masses or deformities.

In this case, as there is an absence of objective medical evidence of any penile deformity, the Board finds that a compensable rating is not warranted for erectile dysfunction under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a 0 percent rating is proper.  38 C.F.R. § 4.31 (2015).  The Board finds that the preponderance of the evidence is against the assignment of an increased rating for erectile dysfunction and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

A July 2008 VA diabetes mellitus examination report shows that the Veteran stated he was not currently working, secondary to PTSD.  The Veteran denied any ophthalmologic, cardiac, or renal complications.  He has numbness and tingling in his hands and feet.  Due to peripheral neuropathy, he was unable to stand greater than 30 minutes and was unable to walk a quarter mile.  He had difficulty opening jars and was unable to use small hand tools.  On physical examination, sensation was decreased to the palmar surface of the hands and to the dorsal aspect of the feet.  The impression was diabetes mellitus and peripheral neuropathy in the upper extremities.  The examiner commented that it was not clear why the Veteran could not perform a sedentary job, one which would not require a long period of standing or the use of small hand tools.

A June 2015 VA diabetic sensory-motor peripheral neuropathy examination report shows that the examiner reviewed the claims file and performed a physical examination.  The Veteran was right hand dominant.  He was diagnosed with peripheral neuropathy of the upper and lower extremities.  He had numbness and tingling in both feet and hands.  He could walk without assistive device.  Symptoms included moderate, intermittent pain of the upper and lower extremities, mild paresthesias or dysesthesias, and mild numbness of the upper and lower extremities.  Strength testing was 5/5.  Light touch/monofilament testing was decreased in the hands, fingers, ankles, lower legs, feet, and toes.   He had decreased position sense in the upper extremities, and it was absent in the bilateral lower extremities.  The Veteran has mild incomplete paralysis of the median nerve and ulnar nerves of the upper extremities.  He had sciatic nerve mild incomplete paralysis of the lower extremities.  The diabetic peripheral neuropathy impacted his ability to work in that he had difficulty using his hands for fine touch and holding objects and difficulty feeling his feet for prolonged walking or use of the feet.   

The Veteran's service-connected peripheral neuropathy of the upper extremities has been rated under the provisions of Diagnostic Code 8599-8513; and the Veteran's service-connected peripheral neuropathy of the lower extremities has been rated under the provisions of Diagnostic Code 8599-8520.

Diagnostic Code 8599 indicates that peripheral neuropathy of the upper and lower extremities are rated by analogy under closely related injuries (Diagnostic Code 8513 for paralysis of all radicular groups; and Diagnostic Code 8520 for paralysis of the sciatic nerve, respectively) in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Under Diagnostic Code 8513, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  A note accompanying the rating criteria explains that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The rating schedule does not define the terms mild, moderate, or severe, as used in the Diagnostic Codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2015).

Having reviewed all of the evidence of record, the Board finds that the evidence of record supports the currently-assigned ratings for moderate incomplete paralysis of the upper extremities, and mild incomplete paralysis of the lower extremities, but does not support higher ratings.  Throughout this appeal, the Veteran's muscle strength has been normal as shown in the treatment records and VA examinations. None of his records or examinations has shown muscle atrophy.  The impairment shown on examinations has been sensory with pain, numbness, and paresthesias or dysesthesias, all of which were reported to be mild at the June 2015 VA examination.  He is able to walk without any assistive devices.  The Board finds that collectively the evidence does not show that the Veteran's impairment of the bilateral upper or lower extremities approximates moderate incomplete paralysis.  The involvement is shown to be wholly sensory and to not include any additional symptomatology that would warrant a finding of a higher, moderate, level of impairment.  No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis.  Even considering the subjective complaints, the objective findings as shown in the treatment records and on examinations does not indicate that the Veteran's bilateral upper and lower extremity impairment results in a higher level of incomplete paralysis.  For these reasons, the criteria for higher ratings for the bilateral upper extremities peripheral neuropathy and bilateral lower extremities peripheral neuropathy have not been met, and the claims for higher ratings are each denied. 

Accordingly, the Board find the preponderance of the evidence is against the assignment of any higher ratings for upper or lower extremity incomplete paralysis.  Therefore, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's PTSD has been assigned a 50 percent rating prior to November 6, 2012, and a 70 percent rating as of November 6, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

An April 2008 VA PTSD examination report shows that the Veteran was short with people, explosive, argumentative, and combative.  When asked about his daily activities, he indicated he rode around in his car and went to the park.  He worked for his nephew a few hours a week, cleaning up and working alone.  He stated that if he had to work for somebody he got jumpy and irritable.  His wife stated that the Veteran was not comfortable being out and around crowds.  The Veteran reported symptoms of flashbacks, night sweats, sleep difficulty, aversions to crowds, hyperreactivity, and going out to be alone.  The frequency of symptoms was constant.  The Veteran reported that his nightmares were severe enough for him to get out of the house and go somewhere.  The symptoms had been since 1972 and have never stopped, but they were described as worse.  The Veteran's wife stated that as to their relationship, they did not get along.  When asked about family relationships, the Veteran indicated they were pretty stressful because of constant arguments.  His wife explained that was because the Veteran was explosive so quickly.  Activities and leisure pursuits were reported by the Veteran as driving, smoking, and visiting parks.  The Veteran conceded violence and anger and his wife indicated that he sometimes threatened to hurt her, but never had.  No history of suicidal ideation was given.  Communication was clear, if somewhat blunted emotionally.  Suicidal and homicidal thoughts and intent were denied.  Personal hygiene was moderate to minimal.  He was oriented times four.  The examiner did not find memory loss or impairment.  Obsessive or ritualistic behaviors were not endorsed.  Speech was normal.  The Veteran denied panic attacks.  He indicated he had a lot of depression.  Sleep impairment was characterized by intrusive nightmares.  He slept from about four to seven in the morning.  His wife described the Veteran as withdrawn.  The diagnosis was moderately severe PTSD and a GAF score of 58 was assigned.  

An August 2008 VA mental health examination report shows that the Veteran stated he had nightmares most nights and dreaded sleep.  He was quite uncomfortable around crowds and that was why he declined offers for PTSD and Veterans groups.  He expressed some chronic, passive, suicidal ideation, but denied any active suicidal thoughts, plan, or intent.  His mood was "not good" and affect was blunted.  No delusions were noted.  

A February 2009 VA mental health record notes that the Veteran slept three hours nightly.  His mood remained somewhat intolerant, and easily aggravated.  Other symptoms included intrusive memories, startle reactivity, social detachment, and general anxiety.  On mental status examination, the Veteran was generally kempt, groomed, speech was clear, mood was varied, affect was blunted, no suicidal or homicidal ideation was shown, memory was intact, he was oriented times four, and judgment and insight were fair.  The diagnosis was PTSD and a GAF score of 52 was assigned.  

A May 2009 VA mental health record notes that the Veteran remained reclusive, detached, awake at nights, bothered still by nightmares during late morning naps, often anxious, generally depressed, had fleeting suicidal ideations with occasional thoughts of running his vehicle off the road, denied any suicidal intent, had intrusive memories, and had startle reactivity.  On mental status examination, his grooming was generally kempt and groomed, speech was clear and normal, mood was depressed and irritable, affect was mostly blunted with some tearing, and thought content included some fleeting suicidal ideation with vague plan without intent.  He had poor judgment and marginal insight.  The assessment was PTSD and depressive disorder, and a GAF score of 46 was assigned. 

Prior to November 6, 2012

Considering the evidence in light of the criteria listed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD more nearly approximated the criteria for a higher 70 percent rating prior to November 6, 2012.  38 C.F.R. § 4.7 (2015).

Collectively, the pertinent medical evidence shows that the Veteran's PTSD symptomatology included impaired sleep, nightmares, flashbacks, hyper reactivity, irritability with frequent anger or outbursts and some violence, suicidal ideation, depression, social isolation, and poor judgment and insight.  The Board finds that those symptoms are indicative of occupational and social impairment with deficiencies in most areas. 

In assigning a 70 percent rating for the Veteran's PTSD for the period prior to November 6, 2012, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effect, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board also notes that GAF scores of 46 assigned in a February 2009 VA medical record is largely consistent with the assignment of a 70 percent disability rating.  According to DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

However, the Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for a 100 percent rating prior to November 6, 2012.  A 100 percent rating requires total occupational and social impairment due to symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  While the Veteran was shown to be having difficulties in many areas, and that his symptoms were of such a severity to warrant a higher 70 percent rating, there is no indication that PTSD symptoms were shown to result in total occupational and social impairment at any time prior to a November 6, 2012, VA examination report.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent rating for PTSD, prior to November 6, 2012, as of the April 7, 2008, VA examination, but not before, have been met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of November 6, 2012

A November 6, 2012, VA PTSD examination report shows that the Veteran was diagnosed with PTSD and major depressive disorder, recurrent.   A GAF score of 50 was assigned.  The VA examiner stated that PTSD was the primary or root disorder.  Depression emerged as a secondary symptom of PTSD.  Over the years, he had become very embedded in depression with low self-esteem, pessimism, anergia, anhedonia, and dysphoria.  His scores on the BDI-II indicated severe depression.  His PTSD resulted in occupational and social impairment with deficiencies in most areas.  His symptoms included difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or work like setting; and an inability to establish and maintain effective relationships.

The examiner noted that the Veteran appeared appropriately dressed and groomed He was quite despondent and anxious with a baseball cap visor pulled low over his eyes.  He avoided eye contact.  He was clearly despondent and anxious and that appeared to be a chronic not a temporary state.  He was able to express himself in a relevant and coherent manner.  He generally avoided verbal elaboration getting only short replies to questions.  He was clearly ill at ease in the examination setting.  With respect to the Veteran's ability to obtain and maintain substantially gainful employment, the examiner found that the Veteran's overall morale was so low that it would be difficult for him to tolerate even the process of looking for a job, let alone applying for or holding down a job.  He could not tolerate social interaction and would be intensely uncomfortable in any setting which required him to be in close proximity to other people.  If he were assigned to some type of solitary activity, such as a night watchman or warehouse worker, his intrusive thoughts, anxiety, and depression would make it difficult for him to stay focused on the task at hand and he would almost certainly end up walking off the job.  This Veteran's sense of self efficacy was so eroded that he would be unable to initiate any sort of goal-oriented or reward-producing activity.  Currently he spent much of his time simply driving around, often until late at night.  He stated that frequently police patrol cars told him to move along.  When he was home, he spent much of his time in the garage.  This Veteran had been receiving years of outpatient psychotherapy and medication with very little improvement in overall symptoms.  He got only about 3.5 hours of uninterrupted sleep in a 24-hour cycle

In a Vet Center record received in March 2013, the counselor stated that the Veteran was suffering from intrusive thoughts, flashbacks, and memories of the event in service.  He had not been able to be involved in family function and was having a difficult time leaving his home.  The Veteran was not capable of working or dealing with the event that happened to him.  His PTSD, in the counselor's opinion, would be a lifelong experience with many character changes.  Those intrusions interfered with his ability to obtain satisfaction from life and function effectively.  He had been socially isolating himself and felt he must be on guard all the time.  He found it very difficult to trust others.  His emotional numbing limited normal enjoyment of life, which includes depressed mood.  He struggled to keep his feelings in check out of fear of what would happen if he lost control of his emotions.  He continued to have both suicidal and homicidal thoughts, but no plan.  The counselor assessed the Veteran with PTSD and assigned a current GAF of 48.  

In this case, the Board finds that the November 6, 2012, VA examiner has set forth a description of the Veteran's current PTSD symptoms that persuasively demonstrated that PTSD made him totally occupationally and socially impaired.  Although the same examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, the description of the severity of his PTSD symptoms clearly support a finding of total occupational and social impairment.  With regard to seeking employment, the November 6, 2012, VA examiner set forth that the Veteran could not tolerate social interaction and would be intensely uncomfortable in any setting which required him to be in close proximity to other people.  The VA examiner further provided that if he were assigned to a some type of solitary activity such as a night watchman or warehouse worker his intrusive thoughts anxiety and depression would make it difficult for him to stay focused on the task at hand and he would almost certainly end up walking off the job.  It is that description of the severity of the Veteran's PTSD symptoms, and the effect of these symptoms on his work situation, that provides a basis for finding that the Veteran's PTSD disability more nearly approximates total occupational and social impairment, which is the level of impairment contemplated by a 100 percent rating.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted for PTSD, effective November 6, 2012, but not earlier.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The assignment of a 100 percent rating represents a maximum benefit based on the disability rating schedule.  38 U.S.C.A. § 1155 (West 2014) . An extraschedular rating under 38 C.F.R. § 3.321(b) cannot result in a greater benefit for the period from November 6, 2012,  therefore, any consideration of that theory of entitlement is moot.

Additional Considerations

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for any of the disabilities on appeal.  There is also no objective evidence showing that the service-connected disabilities have caused marked interference with employment beyond that anticipated by the assigned rating.  While the examination reports note interference with work related functions, those symptoms are considered and compensated by the assigned ratings.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. Therefore, the disability picture for the Veteran's service-connected disabilities on appeal is contemplated by the rating schedule, and the assigned schedular ratings are each adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disability experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, there are no symptoms caused by any service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has been granted in this case by of a February 2013 rating decision, effective July 2007, thereby rendering moot any further analysis.



ORDER

A 70 percent rating, but not higher, for PTSD, as of April 7, 2008, but not before, is granted.

A 100 percent rating for PTSD as of November 6, 2012, is granted.

A rating in excess of 20 percent for diabetes mellitus is denied.

A separate 40 percent disability rating for urinary frequency associated with diabetes mellitus is granted.

A rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.
 
A rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.
 
A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.
 
A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

A compensable rating for erectile dysfunction is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


